Name: 75/477/EEC: Commission Decision of 8 July 1975 on the reform of agricultural structures in Belgium pursuant to Council Directive No 72/161/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  social framework;  agricultural structures and production;  Europe; NA
 Date Published: 1975-08-09

 Avis juridique important|31975D047775/477/EEC: Commission Decision of 8 July 1975 on the reform of agricultural structures in Belgium pursuant to Council Directive No 72/161/EEC (Only the French and Dutch texts are authentic) Official Journal L 212 , 09/08/1975 P. 0016 - 0016COMMISSION DECISION of 8 July 1975 on the reform of agricultural structures in Belgium pursuant to Council Directive No 72/161/EEC (Only the French and Dutch texts are authentic) (75/477/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/161/EEC (1) of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture, and in particular Article 11 (3) thereof; Whereas on 18 June 1975 the Belgian Government communicated, pursuant to Article 10 (4) of Directive No 72/161/EEC, a Royal Decree of 27 May 1975 granting an allowance to farmers and hired and family agricultural workers who successfully complete certain courses for improving their occupational skills; Whereas Article 11 (3) of Directive No 72/161/EEC requires the Commission to determine whether, having regard to the objectives of that Directive and to the need for a proper connection between the various measures, the draft provisions communicated satisfy the conditions for financial contribution from the Community; Whereas the allowances to be paid under Articles 1 and 4 of the said Royal Decree for attendance at the courses listed in Article 2 (5), which form the subject of Commission Decision No 75/152/EEC (2) of 25 February 1975 on the reform of agricultural structures in Belgium pursuant to Council Directive No 72/161/EEC, are allowances within the meaning of the last indent of Article 6 (3) of Directive No 72/161/EEC for the attendance at such courses; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The allowance payable under Articles 1 and 4 of the Royal Decree of 27 May 1975 granting a social advancement allowance to farmers and hired and family agricultural workers following the training courses listed in Article 2 (5) of the said Royal Decree satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 8 of Directive No 72/161/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 8 July 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 15. (2)OJ No L 60, 6.3.1975, p. 24.